t c no united_states tax_court michael e nestor petitioner v commissioner of internal revenue respondent docket no 5372-00l filed date this opinion addresses petitioner’s p through tax years respondent r issued notices of deficiency to petitioner p for tax years through p received the notices of deficiency for tax years but did not file a petition for redetermination with the court r issued to p a notice_of_intent_to_levy with respect to p’s taxes due for tax years p requested and r held a hearing pursuant to sec_6330 i r c relating to p’s tax years in his request for a hearing p requested that r provide him copies of the assessment records at the hearing r did not permit p to challenge his underlying tax_liability for tax years after the hearing r sent a notice_of_determination to p stating that collection of his tax_liability for would proceed r provided assessment records to p after the hearing and before the trial in this case held p may not contest his underlying tax_liability for tax years because p received notices of deficiency for those years sec_6330 held further r’s determination to proceed with collection with respect to p’s tax years was not an abuse_of_discretion michael e nestor pro_se david c holtz for respondent colvin judge on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the lien or levy determination in which respondent determined to proceed with collection of deficiencies in petitioner’s income_tax additions to tax interest and the frivolous_return penalty1 for through in this opinion we decide whether petitioner may contest his underlying tax_liability for tax years we hold that he may not whether respondent’s determination to proceed with collection with respect to petitioner’s tax years was an abuse_of_discretion we hold that it was not we will dismiss for lack of jurisdiction the portion of this case that relates to the frivolous_return penalties for tax years 115_tc_324 section references are to the internal_revenue_code as amended findings_of_fact some of the facts have been stipulated and are so found petitioner resided in california when he filed the petition in this case a petitioner’s tax returns and the notices of deficiency petitioner filed purported federal_income_tax returns for in date and he timely filed a purported return on date on each return he reported that he had no wages other income or tax_liability after petitioner filed those tax returns and before date when respondent issued the notice_of_intent_to_levy discussed at paragraph b below respondent assessed the frivolous_return penalty under sec_6702 for respondent issued notices of deficiency to petitioner for each of his tax years determining deficiencies and additions to tax as follows petitioner’s return bears the date the parties stipulated that petitioner filed his return on or before date year deficiency sec_6651 sec_6654 additions to tax dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure -0- big_number dollar_figure -0- big_number dollar_figure -0- big_number dollar_figure -0- big_number dollar_figure dollar_figure big_number dollar_figure -0- petitioner received the notices of deficiency for but he did not file a petition for redetermination of the deficiencies for b the lien and levy proceeding on date respondent issued to petitioner a notice_of_intent_to_levy and notice of your right to a hearing relating to petitioner’s tax years on date petitioner filed a request for a collection_due_process_hearing form for tax years in which he contended there was no valid underlying assessment of taxes he did not receive the statutory ‘notice and demand’ for payment of the taxes at issue he did not receive a valid notice_of_deficiency and he had no underlying tax_liability in his request for a hearing petitioner asked that the appeals officer have at the hearing verification that the the record is silent as to why petitioner requested a hearing with respect to tax_year because respondent’s notice_of_intent_to_levy did not include that year is not in issue here requirements of any applicable law or administrative procedure have been met for example a copy of the statutory notice_and_demand for payment a copy of form 23c summary record of assessment and the pertinent parts of the assessment which set forth the name of the taxpayer the date of the assessment the character of the liability assessed the taxable_period and the amount assessed delegation of authority from the secretary to the person other than the secretary who signed the verification required under sec_6330 and proof that notices of deficiency were sent to petitioner c the sec_6330 hearing and respondent’s notice_of_determination on date respondent’s appeals_office conducted a hearing in petitioner’s case for tax years petitioner attended the hearing he was not given an opportunity to challenge his underlying tax_liability for at the hearing at the hearing he asked the appeals officer to provide verification that the requirements of any applicable law or administrative procedures had been met to give him copies of a notice_and_demand for payment and to show him anything that indicated he owed income_tax or that he was required to pay federal_income_tax the appeals officer did not comply with petitioner’s requests and told petitioner that the hearing was limited to alternatives to collection at the hearing petitioner did not challenge the appropriateness of the intended method of collection offer an alternative means of collection or raise a spousal defense to collection on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the determination_letter in which respondent stated that all applicable laws and administrative procedures had been met and that collection from petitioner of his tax_liability for would proceed on date petitioner filed a petition for lien or levy action under sec_6320 or sec_6330 opinion a whether petitioner may contest his underlying tax_liabilities for petitioner contends that he was improperly precluded at the sec_6330 hearing from challenging his underlying tax_liability for tax years he bases this on the claim that the notices of deficiency he received were not valid because they were not prepared or issued by the secretary and because the director of the service_center who prepared and issued them did not give petitioner a copy of the order delegating authority from the secretary to her petitioner’s contention lacks merit the secretary or_his_delegate may issue notices of deficiency sec_6212 sec_7701 and a i the secretary’s authority to issue notices of deficiency was delegated to the district_director and also to the director of the service_center who issued the notices of deficiency in this case see 95_tc_624 affd without published opinion 956_f2d_1168 9th cir 88_tc_167 44_tc_382 affd 373_f2d_45 10th cir sec_301_6212-1 sec_301_7701-9 proced admin regs a taxpayer may contest the existence or amount of the underlying tax_liability at the sec_6330 hearing only if the taxpayer did not receive a notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 sec_6330 bars petitioner from contesting the existence or amount of his tax_liabilities for because he received notices of deficiency for those years b whether respondent’s determination to proceed with collection as to petitioner’s tax years was an abuse_of_discretion the appeals officer verified that the internal_revenue_service irs had met the requirements of any applicable laws and administrative procedures see sec_6330 sec_301 e proced admin regs the second sentence of sec_6203 provides that the secretary shall upon request of the taxpayer provide the taxpayer a copy of the record of assessment petitioner points out that the appeals officer did not have at the hearing the documents the notice_and_demand for payment verification that the requirements of applicable law or administrative procedure have been met form 23c other assessment records and the delegation_order to the person other than the secretary who signed the verification that petitioner had requested in his request for a sec_6330 hearing petitioner contends that he was entitled to receive assessment records under sec_6203 petitioner also contends that the appeals officer’s verification was incorrect and that the assessments were invalid because he did not receive those documents at the hearing the appeals officer used forms certificate of assessments and payments to verify the assessments even though petitioner specified form 23c it was not an abuse_of_discretion for the appeals officer to use forms for purposes of complying with sec_6330 115_tc_35 sec_6330 does not require the appeals officer to give the taxpayer a copy of the verification that the requirements of any applicable law or administrative procedure have been met sec_301_6330-1 proced admin regs supra requires that the appeals officer obtain verification before issuing the determination not that he or she provide it to the taxpayer there is no requirement under internal revenue laws or regulations that the appeals officer give the taxpayer a copy of the delegation of authority from the secretary to the person other than the secretary who signed the verification required under sec_6330 the appeals officer did not give petitioner a copy of the record of assessment at or before the hearing as petitioner had requested respondent gave petitioner copies of the forms prior to the trial in this case the forms that respondent gave petitioner before trial showed that the amounts at issue were properly assessed and petitioner did not show at trial any irregularity in the assessment procedure that would raise a question about the validity of the assessments requiring the appeals officer to provide petitioner with a second copy of petitioner’s forms at this time would delay disposition of this case petitioner was not prejudiced in any way by the fact that he first received copies of those records after the sec_6330 hearing thus whether or not the second sentence of sec_6203 is an applicable law or administrative procedure referred to in sec_6330 it is clear that no bona_fide interest would be served by further delaying the collection of petitioner’s tax_liability for petitioner contends that the notice_of_intent_to_levy improperly failed to identify the code sections which establish his alleged tax_liability he contends that the assessment of tax was improper because he filed tax returns for which showed that he owed no income taxes for those years he also asserts that respondent may not assess tax because sec_6201 provides for self-assessment and only petitioner can determine what tax he owes petitioner’s contentions are frivolous there is no requirement that the notice_of_intent_to_levy identify the code sections which establish the taxpayer’s liability for tax additions to tax or penalties sec_6330 permits a taxpayer to challenge the appropriateness of the intended method of collection offer alternatives to collection or raise a spousal defense to collection petitioner gives no bona_fide basis for his claim that the collection action was not appropriate we conclude that respondent’s determination to proceed with collection of the tax_liabilities assessed against petitioner for those years was not an abuse_of_discretion accordingly an appropriate order will be issued reviewed by the court wells cohen gerber ruwe whalen halpern and thornton jj agree with this majority opinion marvel j concurs in result only we also hold herein that petitioner’s contentions discussed in par b slip op pp lack merit for years swift j concurring arguably the majority opinion treats all assessment records as if they are the same and states overly broadly majority op p that sec_6330 does not require the appeals officer to give the taxpayer a copy of the verification that the requirements of any applicable law or administrative procedure have been met the quoted language is susceptible of being read to mean that appeals officers need not give or show to taxpayers copies of computerized transcripts of account or forms surely we need not so hold in this case petitioner is not making that argument at the appeals hearing herein the appeals officer had a copy of the computerized transcript of account or forms relating to petitioner and nothing in the opinion suggests that the appeals officer refused to provide petitioner with a copy of those specific documents repeatedly in connection with the appeals hearing and the litigation herein petitioner insisted that he be provided not with a transcript of account or a form_4340 but rather with a form 23c and with the summary record of assessment as provided for in sec_301_6203-1 proced admin regs at the appeals hearing petitioner was not interested in obtaining from respondent a copy of the transcript of account or the form_4340 like many other tax protesters petitioner does not regard a computerized transcript of account or a form_4340 as satisfying either the verification requirements of sec_6330 or the documentation provisions of sec_301_6203-1 proced admin regs e g 117_tc_183 115_tc_35 as we noted in 115_tc_35 procedures in collection hearings under sec_6330 were intended by congress to be handled in a manner similar to procedures used in traditional appeals hearings for years as far as i know without exception and long before enactment of sec_6320 and sec_6330 respondent’s audit and appeals representatives in all collection contexts have provided to taxpayers copies of transcripts of account and of forms relating to the taxpayers i hope that this opinion will not be read to suggest that such documents easily and routinely obtained by respondent’s collection personnel and by respondent’s appeals officers need no longer be made available to taxpayers and to their representatives particularly in collection contexts the new collection procedures under sec_6320 and sec_6330 should not be interpreted to change the routine availability to taxpayers from respondent's representatives of transcripts of account and of forms in light of comments made in judge foley’s dissenting opinion regarding the relationship of the verification requirements of sec_6330 with taxpayers’ rights under sec_6203 and the related regulations to obtain from respondent a copy of the record of the assessment some further comments are appropriate regarding those two quite different statutory provisions in collection hearings respondent has certain specified verification requirements under sec_6330 relating to proposed collection activity we held in davis v commissioner supra pincite that absent irregularities the verification requirement with regard to the existence of an assessment an applicable administrative procedure is satisfied if the appeals officers obtain forms or transcripts of account which corroborate the relevant assessment information regarding the taxpayers under sec_6203 taxpayers have a right to request and to receive a copy of the record of assessment and if not delivered to the taxpayers by respondent taxpayers may have a right to sue respondent under the freedom_of_information_act u s c sec_552 and sec_601_702 statement of procedural rules to require respondent to provide the documents requested see eg dickstein v irs 846_f2d_1382 9th cir in my opinion that right of taxpayers under sec_6203 is not part of respondent’s verification requirements under sec_6330 further consideration of other provisions of sec_6330 buttresses this analysis it is helpful to look closely at the specific language not only of sec_6330 but also of sec_6330 and sec_6330 imposes the affirmative verification requirements on respondent with regard to applicable law or administrative procedure the verification requirements are independent of any issue raised by taxpayers in this case any holding that respondent has not satisfied that duty would be inconsistent with davis v commissioner supra sec_6330 then provides that taxpayers may raise at collection hearings any relevant issue it does not say that taxpayers may raise any issue or that the appeals officers should guess as to what issues the taxpayers might have raised sec_6330 provides similar express language limiting the scope of collection hearings sec_6330 states that appeals officers need only consider the issues raised by taxpayers and sec_6330 states that only legitimate concerns of taxpayers need be taken into account in considering the need for efficient collection action accordingly and particularly where taxpayers are making tax_protester arguments in collection hearings under sec_6330 and in subsequent court proceedings only issues that are actually raised by taxpayers and that constitute relevant legitimate and good_faith issues need be considered by appeals officers and by the courts the referenced statutory language suggests strongly to me and i would so hold that issues not raised as well as tax_protester issues need not be considered by appeals officers in collection hearings under sec_6330 and that tax_protester issues may and should be summarily dismissed by the courts further appeals officers and the courts need not speculate about what issues taxpayers might have raised were they not tax protesters or were they represented by other lawyers petitioner herein is a flagrant tax_protester petitioner did not file his income_tax returns until on the late-filed tax returns petitioner reflected no financial information petitioner claimed his wages were not income at the evidentiary hearing before the court petitioner asserted since income taxes are based on self assessment under code sec_6201 i alone can determine what i owe at the appeals hearing and at the hearing before the tax_court in this case petitioner raised no relevant legitimate or good_faith issue and we have no business speculating as to whether petitioner may ever raise any such issue the maxim justice delayed is justice denied applies not only to cases eventually decided in favor of taxpayers but also to cases to be in the final regulations under sec_6330 the position is taken that taxpayers may raise in court only issues that actually were raised by the taxpayers at the appeals hearings t d 2002_6_irb_466 t d q a-f5 2002_6_irb_477 decided in favor of respondent particularly those involving a postponement of tax collection respectively in my opinion arguments made by taxpayers in administrative and court hearings under sec_6320 and sec_6330 that implicate only frivolous arguments and that implicate the postponement of the collection_of_taxes owed should be dealt with by respondent’s appeals_office and by this court summarily and decisively halpern j concurring i agree with the majority that if in determining to proceed with collection respondent erred in informing petitioner that all applicable laws and administrative procedures had been met such error was harmless error i write separately to express my views as to why the majority is correct i introduction petitioner requested and received a so-called collection_due_process_hearing at that hearing the appeals officer was required to obtain verification that the requirements of any applicable law or administrative procedure had been met sec_6330 following the hearing the appeals officer informed petitioner that all applicable laws and administrative procedures had been met and that collection from petitioner of his tax_liability for through would proceed petitioner contends that he was entitled to receive assessment records under sec_6203 the majority finds the appeals officer did not give petitioner a copy of the record of assessment at or before the hearing a sec_1 sec_6203 provides sec_6203 method of assessment the assessment shall be made by recording the liability of the taxpayer in the office of the secretary in accordance with rules or regulations prescribed by the secretary upon request of the taxpayer the secretary shall furnish the taxpayer a copy of the record of the assessment emphasis added petitioner had requested respondent gave petitioner copies of the forms prior to the trial in this case the forms that respondent gave petitioner before trial showed that the amounts at issue were properly assessed and petitioner did not show at trial any irregularity in the assessment procedure that would raise a question about the validity of the assessments petitioner was not prejudiced in any way by the fact that he first received copies of those records after the sec_6330 hearing majority op p emphasis added as will be shown a person seeking judicial review of agency actions bears the burden of demonstrating prejudice from any error since petitioner did not show prejudice the rule_of prejudicial error is applicable and petitioner is entitled to no relief ii administrative_procedure_act i have previously stated my belief that various provisions of the administrative_procedure_act u s c secs hereafter sections of which are cited a sec_5 u s c inform our authority under sec_6330 to review a determination made by an appeals officer pursuant to sec_6330 117_tc_159 halpern j concurring among the applicable apa provisions i sec_5 u s c sec_706 which in pertinent part provides scope of review to the extent necessary to decision and when presented the reviewing court shall decide all relevant questions of law interpret constitutional and statutory provisions and determine the meaning or applicability of the terms of an agency action the reviewing court shall-- compel agency action unlawfully withheld or unreasonably delayed and hold unlawful and set_aside agency action findings and conclusions found to be-- a arbitrary capricious an abuse_of_discretion or otherwise not in accordance with law d without observance of procedure required_by_law in making the foregoing determinations the court shall review the whole record or those parts of it cited by a party and due account shall be taken of the rule_of prejudicial error emphasis added the rule_of prejudicial error otherwise the doctrine_of harmless error as applied to an administrative action provides that the reviewing court shall disregard procedural errors unless the complaining party was prejudiced thereby as recently summarized by the court_of_appeals for the first circuit the doctrine_of harmless error is as much a part of judicial review of administrative action as of appellate review of trial_court judgments indeed the administrative_procedure_act u s c sec_706 says that in reviewing agency action the court shall take due account of the rule_of prejudicial error ie whether the error caused actual prejudice and while many of the decisions involve harmless substantive mistakes no less an authority than judge friendly in kerner v celebrezze 340_f2d_736 2d cir has applied the harmless error rule to procedural error as has the circuit_court of appeals for the district of columbia circuit that most often reviews agency action 269_f3d_49 1st cir fn ref omitted the court_of_appeals added obviously a court must be cautious in assuming that the result would be the same if an error procedural or substantive had not occurred and there may be some errors too fundamental to disregard but even in criminal cases involving constitutional error courts may ordinarily conclude that an admitted and fully preserved error was harmless beyond a reasonable doubt agency missteps too may be disregarded where it is clear that a remand would accomplish nothing beyond further expense and delay id pincite emphasis added citations omitted the party seeking judicial review of an agency action bears the burden of demonstrating prejudice from any error 169_f3d_21 d c cir under the apa we will not set_aside agency action unless the party asserting error can demonstrate prejudice from the error internal quotation marks and brackets omitted it is no bar to application of the doctrine_of harmless error that the agency error complained of is the omission of a statutory prerequisite see eg hydro engg inc v united in certain circumstances sec_7491 imposes on the commissioner the burden_of_proof in connection with factual issues relevant to determining the liability of the taxpayer for any income estate or gift_tax see sec_7491 even if sec_7491 is applicable to the determination of whether petitioner has demonstrated prejudice petitioner has failed to introduce credible_evidence of prejudice and thus must carry the burden_of_proof see sec_7491 states 37_fedclaims_448 the standard of review for the denial of a procedural right at the agency level even one that is statutory is harmless error emphasis added the reviewing court must consider whether deviation from the requirements of the statute would affect the interests that the statute is designed to protect and must take into account the general principle that public rights should not be prejudiced because of immaterial errors on the part of public servants 83_f3d_391 fed cir citing 476_us_253 in which the court said we would be most reluctant to conclude that every failure of an agency to observe a procedural requirement voids subsequent agency action especially when important public rights are at stake iii discussion sec_6203 provides that on request of the taxpayer the secretary shall furnish the taxpayer a copy of the record of assessment sec_6203 does not provide any remedy for the secretary’s failure to comply in 510_us_43 in connection with agency disregard of statutorily imposed timing requirements the supreme court stated we have held that if a statute does not specify a consequence for noncompliance with statutory timing provisions the federal courts will not in the ordinary course impose their own coercive sanction the court relied on 495_us_711 failure to comply with bail reform act's prompt hearing provision for the following proposition there is no presumption or general_rule that for every duty imposed upon the court or the government and its prosecutors there must exist some corollary punitive sanction for departures or omissions even if negligent see also 63_f3d_1107 fed cir an agency’s violation of a statutory procedural requirement does not necessarily invalidate the agency action especially where congress has not expressed any consequences for such a procedural violation in effect sec_6330 provides that prior to making his determination to proceed with collection an appeals officer shall obtain verification that all applicable laws or administrative procedures have been met see sec_6330 a as judges foley’s and swift’s separate opinions in this case show it is debatable whether sec_6203 is an applicable law assuming that it is however the majority has concluded that petitioner was not prejudiced in any way by the delay in providing him with the required record the appeals officer’s verification that all applicable laws had been met may have been in error nevertheless the majority has in effect concluded that it was harmless error given the lack of a specific remedy in sec_6203 and respondent’s eventual compliance with the statute without demonstrable prejudice to petitioner i agree with the majority’s conclusion requiring the appeals officer to provide petitioner with a second copy of petitioner’s forms at this time would needlessly delay disposition of this case majority op p iv conclusion if the appeals officer committed error at all it was harmless petitioner has failed to show that the appeals officer’s determination would have differed in the slightest if petitioner had been provided the assessment record prior to or at the appeals hearing the majority is correct whalen and thornton jj agree with this concurring opinion beghe j concurring the majority acknowledge that sec_6203 requires the secretary upon request of the taxpayer to furnish the taxpayer a copy of the record of the assessment but observe that neither sec_6330 nor the regulations thereunder require the appeals officer to furnish the taxpayer a copy of the verification that the requirements of any applicable law or administrative procedure have been met majority op p nor i would add does sec_6330 by its terms require the appeals officer to furnish a copy of the record of the assessment at the hearing however as the dissent points out it is difficult to see how the appeals officer could have verified that the requirements of all applicable laws had been met when respondent had not complied with sec_6203 in any event it should be standard procedure in collection cases for the appeals officer no later than the commencement of the hearing to furnish the taxpayer a form_4340 confirming the assessment in so doing the appeals officer will provide the taxpayer minimum assurance that the amounts claimed by the service in the lien or levy proceeding notice are due and owing by furnishing the taxpayer a form_4340 at or before the hearing the service will remove any excuse of the taxpayer for not coming to grips with the relevant issues described in sec_6330 in the case at hand the appeals officer’s failure to furnish the taxpayer a form_4340 at or before the hearing was harmless error as the majority correctly hold no purpose would be served by remanding this case for a hearing when the only defect was the appeals officer’s failure to provide a document that has now been provided and which conclusively establishes the obligation that the service seeks to enforce because petitioner has already shown a penchant for causing delay and taking frivolous and groundless positions this is not an appropriate case for imposing any sanction on respondent for delay in furnishing the form_4340 however a taxpayer who could show that he suffered genuine harm as a result of the service’s delay in furnishing the form_4340 should be entitled to a remedy cf 112_tc_183 for example a taxpayer who shows that respondent’s delay in furnishing form_4340 caused the taxpayer to incur additional interest and that no significant aspect of the delay can be attributed to the taxpayer might be entitled to an abatement of interest under sec_6404 from the date of the administrative hearing until the service furnishes the taxpayer form_4340 by providing evidence of the assessment at or before the hearing as a matter of course the service satisfies sec_6203 and avoids unnecessary delay and expense and any possible sanction i dissented in dismay in 117_tc_204 from the court’s continued abstention from taking jurisdiction in collection disputes over the dollar_figure sec_6702 frivolous_return penalty our decision in johnson required that the case be dismissed entitling a taxpayer patently seeking delay to achieve his goal by refiling in the district_court i concur that the johnson precedent requires us to dismiss the portion of the case at hand that relates to the frivolous_return penalties this will allow petitioner to refile the frivolous_return penalty issue for all years in the district_court even as collection of the assessed deficiencies in petitioner’s income_tax additions to tax and interest for the years goes forward the resultant splitting of what should have been and remained one collection proceeding will entail an absurd waste of time and other resources i renew my plea for congressional enactment of an explicit grant of jurisdiction to this court to provide one-stop shopping in all cases under sec_6320 and sec_6330 a possible model is the amendment of sec_6214 by the tax_reform_act_of_1986 publaw_99_514 sec a 100_stat_2754 which furnished jurisdiction to the tax_court to review the commissioner’s determination to collect the addition_to_tax under sec_6651 see downing v commissioner t c slip op pincite laro j concurring in result the majority holds that respondent’s determination to proceed with collection of the tax_liabilities assessed against petitioner for those years was not an abuse_of_discretion maj op p on the basis of this court’s opinion in 117_tc_183 lunsford ii a decision with which i dissented and continue to disagree but for which i shall respectfully follow as the view of this court i agree with the majority’s holding as was true in lunsford ii petitioner has failed to advance in this proceeding any bona_fide argument that makes it either necessary or productive to remand this case to irs appeals to consider id pincite a holding for respondent is therefore appropriate i also write to clarify my understanding of the court’s rejection of petitioner’s argument that the appeals officer i note in passing however that lunsford ii appears to have been sapped of some of its vitality by the treasury department’s recent release of final regulations under sec_6330 the majority in lunsford ii did not require the office of appeals appeals to conduct a face-to-face collection_due_process cdp hearing with the taxpayers even though the taxpayers had alleged in their petition that they wanted such a face-to-face hearing and that the absence of a face-to-face hearing deprived them of their right to present their case 117_tc_183 laro j dissenting whereas the final regulations under sec_6330 observe that a cdp hearing need not be held face-to-face the regulations indicate that the taxpayer may demand that a cdp hearing be scheduled face-to-face the regulations mandate that a taxpayer who requests a face-to- face cdp hearing must be offered an opportunity for a hearing at the appeals_office closest to the taxpayer’s residence or in the case of a business taxpayer the taxpayer’s principal_place_of_business sec_301_6330-1 q a-d6 and d7 proced admin regs failed to verify that the requirements of any applicable law or administrative procedures had been met maj op p as was true here and as was true in 115_tc_35 the case upon which the majority relies to reject that argument the court did not hold that an appeals officer’s reliance on form_4340 certificate of assessments and payments was sufficient to meet sec_6330’s requirement that the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met in davis v commissioner supra pincite and as was true here majority op p the narrow holding of the court was that an appeals officer may at the hearing rely on form_4340 to verify that the taxes in question were assessed the fact that form_4340 is insufficient compliance with sec_6330 in its entirety is seen by a plain reading of the relevant legislative_history the senate_finance_committee report provides that during the hearing the irs is required to verify that all statutory regulatory and administrative requirements for the proposed collection action have been met irs verifications are expected to include but not be limited to showings that the revenue_officer recommending the collection action has verified the taxpayer’s liability the estimated expenses of levy and sale will not exceed the value of the property to be seized the revenue_officer has determined that there is sufficient equity in the property to be seized to yield net_proceeds from sale to apply to the unpaid tax_liabilities and with respect to the seizure of the assets of a going business the revenue_officer recommending the collection action has thoroughly considered the facts of the case including the availability of alternative collection methods before recommending the collection action s rept pincite 1998_3_cb_537 form_4340 simply does not meet each of these verification requirements form_4340 was sufficient both here and in davis because the only irregularity alleged as to the verification requirement concerned the proper assessment vasquez and gale jj agree with this concurring in result opinion the fact that this quoted text relates solely to the verification requirement of sec_6330 is seen not only by reading the quoted text but by reading the text that appears immediately thereafter that text which relates to sec_6330 provides the taxpayer or affected third party is allowed to raise any relevant issue at the hearing issues eligible to be raised include but are not limited to challenges to the underlying liability as to existence or amount appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives which could include the posting of a bond substitution of other assets an installment_agreement or an offer-in-compromise s rept pincite 1998_3_cb_537 foley j dissenting in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_746 congress enacted sec_6320 and sec_6330 to provide safeguards for persons subject_to collection actions sec_6320 and sec_6330 generally provide that respondent cannot proceed with collection until the taxpayer has been given notice and the opportunity for an appeals_office hearing see sec_6330 b e in the case of any hearing conducted under sec_6330 the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 petitioner contends that respondent’s verification was incorrect because respondent did not at the sec_6330 hearing provide him with proof of assessments i agree despite respondent’s purported verification that all statutory or administrative procedures were met respondent did not satisfy sec_6203's requirement that the secretary provide a copy of the record of assessment eg form_4340 certificate of assessments payments and other specified matters form to the taxpayer upon his request accordingly respondent’s verification was erroneous sec_6203 provides that the assessment shall be made by recording the liability of the taxpayer in the office of the secretary in accordance with rules or regulations prescribed by the secretary upon request of the taxpayer the secretary shall furnish the taxpayer a copy of the record of the assessment the majority choose not to decide whether the second sentence of sec_6203 is an ‘applicable law or administrative procedure’ referred to in sec_6330 c majority op p sec_6203 in its entirety is such a law assessment is an integral part of the collection process and the method by which respondent makes an assessment is prescribed in sec_6203 in addition regulations promulgated by respondent provide that if the taxpayer requests a copy of the record of assessment he shall be furnished a copy of the pertinent parts of the assessment which set forth the name of the taxpayer the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed sec_301_6203-1 proced admin regs furnishing form_4340 to the taxpayer satisfies the requirements of sec_6203 see eg 10_f3d_1440 9th cir respondent however failed to adhere to sec_6203 and sec_301_6203-1 proced admin regs thus the appeals officer incorrectly determined that the requirements of applicable laws were met see sec_6330 prior to the sec_6330 hearing respondent did not provide petitioner with forms moreover at the hearing respondent did not allow petitioner to discuss the assessments thus respondent deprived petitioner of his right to raise relevant issues relating to the assessments see sec_6330 the appropriate remedy is to have a further hearing on this matter the majority may wonder what bona_fide interest would be served in short the bona_fide interest served is compliance with the provisions of sec_6330 chiechi j agrees with this dissenting opinion
